Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IX - European Data Protection Supervisor
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  budget
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/93 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IX  European Data Protection Supervisor (2009/640/EC) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0424/2008) (2),  having regard to the European Data Protection Supervisors annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0154/2009), 1. Grants the European Data Protection Supervisor discharge in respect of the implementation of its budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of its Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section IX  European Data Protection Supervisor THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0424/2008) (2),  having regard to the European Data Protection Supervisors annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0154/2009), 1. Notes that in 2007 the European Data Protection Supervisor (EDPS) had commitment appropriations available amounting to a total of EUR 5 million (2006: EUR 4,1 million (6)), representing an increase of nearly 20 % as compared with 2006, with a utilisation rate of 86,14 %, below the average of the other institutions (93,84 %); 2. Notes the increase in permanent posts from 24 in 2006 to 29 in 2007 (+21 %) allocated to the EDPS; welcomes in this context the EDPS intention of restricting expansion in both tasks and staff, using controlled growth to ensure that new staff are fully taken on board and adequately integrated and trained; 3. Points out that the Court of Auditors indicated in its annual report that the audit did not give rise to any significant observations as regards the EDPS; 4. Recalls that on 7 December 2006 the Administrative Cooperation Agreement between the Secretaries-General of the Commission, Parliament and the Council, signed together with the EDPS, was renewed for a further period of three years with effect from 16 January 2007; 5. Notes that, based on the above-mentioned Cooperation Agreement, the administrative handling of all EDPS missions is ensured by the Paymasters Office of the Commission, and the same internal rules apply to the reimbursement of accommodation costs incurred on mission for its two categories, its two Members and its staff; 6. Recalls that, by decision of 7 November 2006, the EDPS decided to set up an internal control structure in line with its activities and requirements; notes that a first evaluation performed by the EDPS services has demonstrated the functionality and efficiency of this internal control system; 7. Notes with satisfaction that the first audit report issued by the Internal Audit Service (IAS) was received in September 2007, and that it identified certain issues requiring improvement; is satisfied by the fact that the implementation of IAS recommendations agreed by the EDPS was set as a priority for 2008 and that, as a consequence, an action plan was drawn up in early 2008; encourages the EDPS to fully implement this action plan; 8. Welcomes the annual publication by the EDPS and the Assistant EDPS of a declaration of their financial interests, in a form similar to that completed annually by Members of Parliament, containing relevant information on such things as declarable professional activities and remunerated posts or activities; 9. Congratulates the EDPS on its decision of 12 September 2007 to accede to the Interinstitutional Agreement of 25 May 1999 between the European Parliament, the Council and the Commission concerning internal investigations by the European Anti-Fraud Office (OLAF) (7) in applying the system set up by Regulation (EC) No 1073/1999 (8); 10. Requests that the EDPS include in its following activity report (financial year 2008) a chapter giving a detailed account of the follow-up during the year to Parliaments earlier discharge decisions, including possible explanations for not having followed the recommendations; 11. Notes that, despite amendments to the Financial Regulation, its rules on procurement are still excessively cumbersome for smaller institutions, such as the EDPS, especially in relation to tenders for contracts for relatively small amounts; invites the Commission  when carrying out its preliminary work prior to drawing up any future proposals for amendment to the Financial Regulation  to consult extensively with the European Data Protection Supervisor and its Secretariat in order to ensure that their concerns are fully taken into account in the final draft. (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 248, 16.9.2002, p. 1. (6) 2005: EUR 2,8 million. (7) OJ L 136, 31.5.1999, p. 15. (8) Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (OJ L 136, 31.5.1999, p. 1).